DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al (US 2013/0141835).
Regarding claim 14, Hwang discloses a multilayer ceramic capacitor (Fig. 1, 100) comprising internal electrodes (Fig. 2, 131/132) comprising a sintered conductive material ([0054]), the conductive material including Cu powder 20particles ([0020]) having an average size of 120 nm or less ([0022]), wherein content of Cu in the internal electrodes is in a range from 0.4 wt% to 6.0 wt% ([0020]).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electric component comprising: a body including a dielectric layer and internal 5electrodes alternately stacked with the dielectric layer interposed therebetween; and external electrodes disposed on the body and connected to the internal electrodes, wherein the internal electrodes include Cu and Ni and 10a coefficient of variation (CV) value of Cu/Ni (percent by weight) in a region thereof, 5 nm deep from an interface with the dielectric layer is 25.0% or less.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the internal electrodes include Cu and Ni and 10a coefficient of variation (CV) value of Cu/Ni (percent by weight) in a region thereof, 5 nm deep from an interface with the dielectric layer is 25.0% or less” in combination with the other claim limitations. 

Regarding independent claim 10, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: internal electrodes alternately stacked with dielectric layers interposed therebetween, the internal electrodes comprising a sintered conductive material including Cu and Ni, a coefficient of variation (CV) of a ratio of Cu to Ni 25(percent by weight) measured at a depth of 5 nm from an DB1/ 122444177.1 Page 29interface between one of the internal electrodes and an adjacent dielectric layer is 25.0 % or less.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a coefficient of variation (CV) of a ratio of Cu to Ni 25(percent by weight) measured at a depth of 5 nm from an DB1/ 122444177.1 Page 29interface between one of the internal electrodes and an adjacent dielectric layer is 25.0 % or less” in combination with the other claim limitations. 

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a coefficient of variation (CV) of a ratio of Cu to DB1/ 122444177.1 Page 30Ni (percent by weight) measured at a depth of 5 nm from an interface between one of the internal electrodes and an adjacent dielectric layer is 25.0 % or less, wherein the CV value is (s1/x1) x 100, wherein s1 is 5standard deviation of the ratio of Cu to Ni and x1 is average value of the ratio of Cu to Ni” in combination with the other claim limitations. 

Additional Relevant Prior Art:
Celik et al (US 2004/0256603) teaches relevant art in Table 1.
KIMTAMURA (US 2018/0336998) teaches relevant art in [0053].
KIAWAMURA (US 2019/0051460) teaches relevant art in [0059].
MAKINO (US 2019/0267189) teaches relevant art in Fig. 1-8D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848